Citation Nr: 0729676	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  00-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder based on incurrence or aggravation 
during service.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
January 1992.  The veteran also had prior and subsequent Army 
Reserve service totaling over 20 years.  Further, it appears 
that the veteran also had unconfirmed active duty service 
during the Korean War sometime between 1954 to 1956, though 
this is not clear from the record.  Notably, the veteran's 
appeals do not arise from this prior period of active 
service.  As a result, there is no basis to remand this case 
to confirm this service.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from November 1996 and June 1997 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

The service connection issue on appeal was initially 
characterized as a claim to reopen based on new and material 
evidence.  However, a June 2005 Board decision and remand 
reopened the psychiatric disorder claim based on a finding 
that new and material evidence had been submitted.  Thus, 
only the service connection issue is now on appeal.  In 
addition, the same Board decision denied several other issues 
that are no longer before the Board.    


FINDINGS OF FACT

1.  The veteran's anxiety disorder preexisted entry into 
service.   

2.   The veteran's preexisting anxiety disorder was not 
aggravated by service.

3.  The veteran has the following service-connected 
disabilities: diabetes mellitus, rated as 40 percent 
disabling; and a bilateral eye disorder, rated as 30 percent 
disabling.  The combined service-connected disability rating 
is 60 percent (under the combined rating table).  

4.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities.
CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder 
based on incurrence or aggravation during service is not 
established.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(b), 4.9, 4.127 (2006).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.1, 4.3, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  The veteran is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).  The United States Court of Appeals for the Federal 
Circuit has adopted the General Counsel's position.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(which holds that evidence of a temporary flare-up, without 
more, does not satisfy the level of proof required of a 
non-combat veteran to establish an increase in disability).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

With regard to the veteran's acquired psychiatric disorder 
claim, the veteran alleges that his current psychiatric 
disorders originated during active service from July 1991 to 
January 1992.  As a review of the claims folder reveals some 
treatment for psychiatric issues prior to this period of 
service, the RO has also considered service connection by way 
of aggravation of a preexisting disability.  The Board will 
consider both theories of entitlement.  

Initially, the Board notes that the VA was not able to verify 
the veteran's prior period of active duty service during the 
Korean War sometime between 1954 to 1956 or to obtain service 
medical records (SMRs) from this period.  When service 
medical records are lost or missing, VA has a heightened 
obligation to satisfy the duty to assist.  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Despite the possibility of missing SMRs, there is no 
allegation by the veteran that he experienced psychiatric 
issues during the Korean War.  In fact, in various statements 
he dates the onset of his psychiatric problems to the second 
period of service decades later.  Consequently, the fact that 
there may be missing SMRs from this prior period does not 
affect the veteran's claim, based on the veteran's own 
statements.   
  
The first requirement for any service connection claim is the 
existence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this regard, the July 2005 VA 
psychiatric examiner diagnosed the veteran with anxiety 
disorder, not otherwise specified.  Further, VA treatment 
records from 1992 to 2006 include treatment and diagnoses as 
to paranoid schizophrenia and major depression.  
Consequently, there is clear evidence of a current acquired 
psychiatric disorder.  
  
In addition, the veteran has been diagnosed with dependent 
personality disorder (see July 2005 VA psychiatric 
examination) and paranoid personality disorder (see July 1992 
Department of Army treatment letter).  The Board emphasizes 
that personality disorders are not "diseases" or 
"injuries" within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Consequently, service 
connection is precluded by law for any of these disorders.  

As to a preexisting condition, the veteran's July 1991 
entrance examination is negative for any evidence of a 
preexisting psychiatric disability.  However, occupational 
records from the Office of Personnel Management (OPM) dated 
from 1988 to 1992 reveal psychiatric treatment, group 
therapy, and medication for work-related anxiety and 
nervousness.  Most significantly, based on a through review 
of the claims folder, to include these occupational treatment 
records, the July 2005 VA psychiatric examiner opined that 
the veteran's anxiety disorder began prior to service as a 
consequence work-related stress (not related to service).  
SMRs also show continuing complaints of nervousness (January 
1992) and a period of psychiatric hospitalization at Walter 
Reid (August 1991).  

Based on the above, although a psychiatric disorder was not 
noted upon entry, the Board finds that medical evidence 
before and during service clearly and unmistakably 
demonstrates that the veteran had a preexisting psychiatric 
disorder prior to his call-up for active duty military 
service in July 1991.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  The Board finds that service records and pre-
service occupational medical records provide highly probative 
evidence in support of a preexisting psychiatric disorder.   

The Board now turns to the requirement that VA must show by 
clear and unmistakable evidence that the veteran's 
preexisting acquired psychiatric disorder was not aggravated 
by service. Id.   

In this respect, SMRs reveal that the veteran did complain of 
nervousness and difficulty sleeping in January 1992.  
Furthermore, he was hospitalized at Walter Reed in August 
1991 during active service to determine if he had a 
psychiatric disorder at that time.  Significantly, the Walter 
Reed physicians did not diagnose the veteran with any 
specific psychiatric disorder.  The Board finds that this 
treatment provides evidence against this claim as it fails to 
indicate that the veteran's                   clearly pre-
existing disorder had worsened during service.  This fact can 
also be seen when, upon discharge in January 1992, no 
psychiatric complaints or evidence of a disorder was recorded 
at that time.

Based on a review of the record, at most, it would appear 
that the SMRs only provide evidence of temporary and 
occasional flare-up of the veteran's preexisting psychiatric 
disorder during service.  The evidence only demonstrates 
symptoms, but not a worsening of the veteran's underlying 
psychiatric disorder during service.  Jensen, 4 Vet. App. at 
306-307; Green, 1 Vet. App. at 323; Hunt, 1 Vet. App. at 297.  
The SMRs, as a whole, are found to provide clear and 
unmistakable evidence that the disorder was not aggravated by 
service.         

Of equal significance is the fact that the July 2005 VA 
psychiatric examiner opined that the veteran's psychiatric 
disorder was not aggravated during his Persian Gulf service.  
The examiner could not find any difference between the 
veteran's psychiatric symptoms prior to and after his six 
months of active duty service.  In fact, the examiner 
emphasized the veteran's recent financial difficulties 
associated with his failure to pay his taxes since 1999, and 
added that the veteran has "clear secondary gain 
intentions."  Post-service, the veteran continued to receive 
treatment for anxiety and depression according to VA 
treatment records in 1990s.  In July 1992, he was granted 
disability retirement from his job as an accountant due to 
his psychiatric problems.  In any event, no post-service 
treatment record shows that the veteran's psychiatric 
disorder permanently worsened as a result of some incident 
during military service.  

As a whole, SMRs, post-service records, and the opinion of 
the VA psychiatric examiner supply overwhelming evidence 
against aggravation of the veteran's preexisting anxiety 
disorder.  In sum, although there is clear and unmistakable 
evidence that an acquired psychiatric disorder preexisted 
service, there is also clear and unmistakable evidence that 
the veteran's acquired psychiatric disorder was not 
aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

With regard to in-service incurrence of an acquired 
psychiatric disorder, the Board acknowledges that the veteran 
indicated to the July 2005 VA examiner that he did not 
receive psychiatric treatment prior to active duty service, 
an argument clearly not supported by the medical evidence of 
record, only undermining his overall credibility.  
Furthermore, the July 2005 examiner assessed that the 
veteran's current psychiatric disorder did not begin during 
service and was not due to any incident in service, an 
opinion which is overwhelmingly supported by pre-service 
occupational  records dated from 1988 to 1991.

Accordingly, as the preponderance of the evidence is against 
his acquired psychiatric disorder claim, on the bases of 
incurrence or aggravation during service, the "benefit of 
the doubt" rule is not for application, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
   
With regard to the TDIU claim, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  Total disability is considered to exist when 
there is any impairment which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total 
disability may or may not be permanent. Id.  Total ratings 
are authorized for any disability or combination of 
disabilities for which the rating schedule prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  
     
A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more. Id

Rating boards are required to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service- connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a). Id.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).    

Based on the above, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based on unemployability.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. 
Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. 
App. 395 (1993).

Essentially, in this case, the veteran contends that he has 
been unable to secure gainful employment since July 1992 
because of both of his service-connected disabilities, and 
especially because of his psychiatric disorder, which as 
discussed above has been determined to be nonservice-
connected.  Occupational records from 1988 to 1992 document 
that the veteran was granted disability retirement from his 
position as an accountant.  He had worked as an accountant 
for the Department of Defense since 1986.  The veteran has a 
college degree in Business Administration and received 
specialized training as an accountant. 

In this case, the veteran has the following service-connected 
disabilities: diabetes mellitus, rated as 40 percent 
disabling; and a bilateral eye disorder, rated as 30 percent 
disabling.  The combined service-connected disability rating 
is 60 percent.   See 38 C.F.R. § 4.25 (combined ratings 
table).  The Board has reviewed the service-connected 
conditions, and found no basis to increase the evaluations.  
Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) are 
not met.    

Consequently, the only remaining question in this case is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  38 C.F.R. § 4.16(b).  In this 
regard, the Board finds no basis for an extra-schedular award 
of TDIU.  

In this case, as in Van Noose, there simply is no evidence of 
unusual or exceptional circumstances to warrant a total 
disability rating based on the veteran's service-connected 
disabilities alone.  The Board emphasizes that the crux of 
the veteran's TDIU claim centers on his psychiatric disorder 
that has been determined to be a nonservice-connected 
condition.  In fact, the veteran's occupational records dated 
from 1988 to 1992 document that the veteran was granted 
disability retirement due to his psychiatric issues and 
stress alone.  In addition, a Department of Army letter dated 
July 1992, vocation rehabilitation counseling letters dated 
December 2000, January 2001, and May 2004, and VA psychiatric 
treatment notes dated June 2001, and August 2004 all discuss 
that the veteran is precluded from gainful employment due to 
the severity of the veteran's nonservice-connected 
psychiatric disorder.  As a result, the Board has clear 
evidence that it is the nonservice connected that has caused 
the veteran's major problem, providing evidence against this 
claim. 

It is important to note that no medical record supports the 
contention that the service-connected diabetes and eye 
disorders, standing alone, prevent the veteran from securing 
gainful employment.  

The pre-service and post-service medical records, as a whole, 
provide clear evidence against the TDIU claim as they 
indicate the severe nature of the veteran's nonservice-
connected psychiatric disorders.  Therefore, the Board finds 
that the criteria for awarding TDIU are not met on either a 
schedular or extra-schedular basis.  38 C.F.R. § 4.16.  The 
appeal is denied.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in June 2001 
and August 2005, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA for the first three 
elements of notice.  38 U.S.C.A. § 5103(a).  See Quartuccio, 
supra.

With regard to additional 1st element notice, there is no 
letter from the RO that further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  However, 
since service connection is being denied, no disability 
rating or effective date will be assigned, so any error in 
failing to provide this additional notice is harmless error.      

In addition, the above letter did not meet the 4th element of 
VCAA notice in that it did not ask the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

Further, as to timing, the adverse determinations on appeal 
were issued in November 1996 and June 1997, prior to the 
enactment of the VCAA, such that providing VCAA notice prior 
to the original rating decision was impossible.  Pelegrini, 
18 Vet. App. at 120.  

Most recently, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial.  In other 
words, any error in the timing of VCAA notice or in the 
content of the four elements of VCAA notice is presumed 
prejudicial, and the VA has the burden of rebutting this 
presumption by showing that the error was not prejudicial to 
the veteran in that it does not affect the essential fairness 
of the adjudication.  To do this, the VA must demonstrate: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  

The Board finds that the presumption of prejudice due to the 
timing and content errors for all four elements of VCAA 
notice has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and communications provided to the veteran by the 
VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, throughout the appeal, the veteran submitted 
duplicate treatment records, private medical evidence, and 
personal statements showing actual knowledge of the evidence 
required for his claims.  In addition, the actual VCAA 
notices provided by the VA are clear and pertinent to the 
veteran's contentions, such that a reasonable person could 
understand what was required to prove the claims.  As the 
timing and content errors did not affect the essential 
fairness of the adjudication of the claims, the presumption 
of prejudicial error in the VCAA notice is rebutted.  It is 
also pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

Overall, even though the VA, under Sanders, may have erred by 
relying on various post-decisional documents to conclude that 
adequate VCAA notice has been provided, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006)     

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, occupational records, VA treatment records, 
and several VA examinations.  The veteran has not identified 
any additional private medical records other than those 
already associated with the claims folder.  The case was 
remanded in June 2005 to further assist the veteran with his 
appeal.  Neither the veteran nor his representative has 
stated that any additional evidence remains outstanding.  
Simply stated, the Board finds that an additional remand 
would serve no constructive purpose.

With regard to possible missing SMRs from a prior period of 
service in the 1950s, the Board finds no basis for further 
pursuit of additional SMRs, as such efforts would be futile.  
As noted above, the veteran's appeals do not arise from this 
prior period of active service, and the veteran does not 
allege any treatment for a psychiatric condition at that 
time.        

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
June 2005 remand.  Thus, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  



ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


